FILED
                            NOT FOR PUBLICATION                             JUN 29 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RAFAEL GARCIA-FRANCO,                            No. 11-72512

              Petitioner,                        Agency No. A095-310-031

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 26, 2012 **


Before: SCHROEDER, HAWKINS and GOULD, Circuit Judges.

       Rafael Garcia-Franco, a native and citizen of Mexico, petitions pro se for

review of the decision of the Board of Immigration Appeals, denying as untimely

filed and numerically barred, petitioner’s second motion to reopen removal




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny

the petition for review.

      Garcia-Franco contends that he merits cancellation of removal relief because

his United States citizen children will experience the requisite hardship if he is

removed to Mexico.

      By not raising any arguments concerning the BIA’s dispositive

determination that his second motion to reopen was numerically-barred and

untimely, Garcia-Franco has waived any challenge to that determination. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996). Moreover, the

BIA did not abuse its discretion in denying Garcia-Franco’s second motion to

reopen as numerically-barred and untimely where the motion was filed over six

years after the BIA’s final order. See 8 C.F.R. § 1003.2(c)(2).

      PETITION FOR REVIEW DENIED.




                                           2                                    11-72512